Citation Nr: 0905850	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Seattle, 
Washington RO which implemented a March 2005 proposed rating 
decision that found the Veteran not competent to handle 
disbursement of VA funds.  


FINDING OF FACT

The Veteran lacks the mental capacity to contract or manage 
her own affairs, including disbursement of funds without 
limitation.  


CONCLUSION OF LAW

The Veteran is incompetent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.353 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

The VCAA is inapplicable to competency cases, in essence, 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 
38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55).  

Pertinent Law & Regulations

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  38 C.F.R. § 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).  See also 38 C.F.R. § 3.102.  

Analysis

The record reflects that the Veteran has been found to be 
incompetent for VA benefits purposes since June 16, 2005.  

The evidentiary record showed that the Veteran was medically 
discharged from service due to a psychiatric disorder and was 
service-connected for chronic paranoid schizophrenia by the 
RO in August 2000.  She was granted a total disability rating 
for compensation purposes (TDIU) from May 2002 to March 2005, 
at which time, she was assigned a 100 percent schedular 
evaluation for schizophrenia.  This is indicative of gross 
impairment in thought processes.  See 38 C.F.R. § 4.130 
(2008).  A 100 percent disability due to a psychiatric 
disorder is indicative of total impairment of employability, 
see 38 C.F.R. § 3.321(a).  

The matter of competence involves specific inquiry into 
whether the Veteran lacks the mental capacity to contract or 
to mange her own affairs, including disbursement of funds 
without limitation.  As noted above, there is a presumption 
in favor of competency, which may only be overcome by clear 
and convincing evidence that leaves no doubt as to the 
person's incompetency.  

In this case, the Board has reviewed the appellate record and 
finds that there is clear and convincing evidence concerning 
the Veteran's mental capacity to contract or to manage her 
own affairs, including disbursement of funds without 
limitation, and that presumption of competency is overcome.  

The evidentiary includes numerous VA and private in- and 
outpatient reports from 2000 to 2008, and two VA psychiatric 
examination reports undertaken for the specific purpose of 
determining the nature of her cognitive deficit and her 
mental capacity to make informed decisions.  

The evidence shows that the Veteran had several periods of 
voluntary and involuntarily psychiatric hospitalizations 
since 2000.  A letter from a private physician to VA in March 
2005, indicated that the Veteran had great difficulty 
managing her funds to the point that she was not paying her 
rent or handling other essential financial matters, and 
recommended that a payee be appointed.  While a December 2005 
VA Field examination report notes that the Veteran appeared 
able to handle her funds by herself and was paying her bills, 
a subsequent Field Examination report in August 2006, 
described the Veteran's lack of cooperation in providing 
information regarding her expenses and noted that when 
questioned about her finances, the Veteran became angry and 
verbally and physically abusive.  The field examiner noted 
that the Veteran could not explain what had become of the 
thousands of dollars that had been in her bank account 18 
months earlier.  The field examiner opined that the Veteran 
was not handling her financial affairs responsibly and 
recommended against a finding of competency.  

The claims file was reviewed by a VA psychiatrist in January 
2007, for an opinion regarding the Veteran's competency.  The 
examiner indicated that the claims file was reviewed and 
provided a detailed description of the Veteran's history.  
The examiner concluded that the Veteran was not capable of 
managing her financial affairs opined that the Veteran should 
not be considered competent for VA purposes.  Additionally, a 
VA Discharge Summary report showed that the Veteran was 
hospitalized from over three weeks from September to October 
2008 for her schizophrenia, and had at least one incident of 
aggressive behavior.  At the time of discharge, the Veteran 
was found to be incompetent and unemployable.  

As stated above, determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  The Board has considered all of the 
evidence of record and finds that the probative medical 
evidence of record is overwhelmingly against a finding that 
the Veteran is competent for VA benefits purposes.  While 
there is evidence supporting a finding of competency, vis-à-
vis, a December 2005 Field Examination report and an August 
2006 VA examination report, the Board finds that the 
preponderance of the evidence clearly shows that the Veteran 
has profound psychiatric problems and is severely mentally 
ill due to schizophrenia.  The Board finds that the medical 
evidence is clear and convincing and leaves no doubt as to 
her incompetency.  

Based on the discussion above, the Board finds that the 
Veteran is not competent for VA purposes, and that the 
preponderance of the evidence is against a restoration of 
competency.  Consequently, the appeal is denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


